JUSTICE COATS,
concurring in part and dissenting in part.
{29 Although I agree with the majority's conclusion that a failure to fully administer the advisements required by Crim. P. 23(a)(5)(II) cannot itself amount to error at all, much less plain error, for largely the reasons articulated in my separate opinion in Moore v. People, 2014 CO 8, 318 P.3d 511, also announced today, I1 do not believe the majority opinion presents a consistent and integrated theory of the constitutional waiver at issue or makes clear whether a defendant must nevertheless understand the substance of those advisements to make an intelligent waiver. I particularly disagree, however, with the majority's procedural rule relegating all waiver challenges to post-conviction proceedings pursuant to Crim. P. 35(c). While I also believe the court of appeals failed to appreciate that a personal waiver on the record is sufficient to presume a voluntary, knowing, and intelligent waiver unless and until evidence appears to the contrary, I see no reason why an appellate court should be prohibited, in an appropriate case, from remanding for the necessary trial court proceedings to develop such evidence, rather than forcing the defendant to file a separate motion for post-conviction relief and refile an appeal from any unsatisfactory ruling he might receive.
T 30 I therefore concur in part and dissent in part.
T31 I am authorized to state that Justice EID joins in the concurrence in part and dissent in part.